Galvin v. Coak, No. 233-4-11 Rdcv (Teachout, J., Oct. 13, 2011)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                STATE OF VERMONT

SUPERIOR COURT                                                                                   CIVIL DIVISION
Rutland Unit                                                                                Docket No. 233-4-11 Rdcv



SEAN GALVIN,
     Plaintiff

v.

ANDREW COAK,
    Defendant



                            DECISION
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, filed June 20, 2011


       This matter is before the court on the Motion for Summary Judgment filed on
June 20, 2011, by Defendant Andrew Coak. Defendant is represented by Donald F.
Hayes, Esq. Plaintiff Sean Galvin is proceeding pro se.


                                                          Background

         Plaintiff is Defendant’s former landlord. After entering into a lease agreement in
February 2009, Defendant began making monthly rent payment. At some time thereafter,
Defendant stopped paying rent. The parties disagree as to when this occurred. Defendant
states that he made timely rent payments until January 2010. Plaintiff asserts that
Defendant stopped paying rent in July 2009.

        The parties agree that in December 2009, Plaintiff informed Defendant that he
would no longer be collecting rent payments. At that time, Plaintiff was experiencing
financial difficulties, which he attributes at least in part to the lack of rental income, and
the rental property was entering foreclosure. Plaintiff filed for bankruptcy in December
2009 with the intent of surrendering the rental property through the bankruptcy
proceedings. Plaintiff indicates that he gave up trying to collect rent from Defendant
because it was a waste of time. Plaintiff asserts that he informed Defendant that while he
would no longer be accepting rent payments, Defendant should continue to pay rent into
escrow “because at some point somebody is going to want the rent.” Defendant denies
being told this.
        In January 2011, an inspection found various code violations at the premises.
Plaintiff asserts that he was unaware that he still owned the rental property until receiving
notice of the results of the inspection Plaintiff claims that at this point, he requested that
Defendant begin paying him rent again and that Defendant refused. Thereafter, Plaintiff
served Defendant with a Notice to Terminate Tenancy. Plaintiff commenced this action
for eviction on April 18, 2011.


                                           Analysis

        Defendant moves for summary judgment on theories of estoppel and laches.
Defendant argues that Plaintiff informed him that he would no longer be collecting rent
and that it is inequitable now for Plaintiff to attempt to recover back rent. Defendant also
argues that Plaintiff waited too long to bring this suit for eviction.

        Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, referred to in
the statements required by Rule 56(c)(2), show that there is no genuine issue as to any
material fact and that any party is entitled to judgment as a matter of law.” V.R.C.P.
56(c)(3). The party moving for summary judgment has the burden of proof, and the
opposing party must be given the benefit of all reasonable doubts and inferences in
determining whether a genuine issue of material fact exists. Price v. Leland, 149 Vt. 518,
521 (1988).

        Here, Defendant, as the moving party, has not met his burden of showing that no
material facts are in dispute and, therefore, that he is entitled to judgment as a matter of
law. In order to prevail on his estoppel claim, he would need to show: 1) Plaintiff knew
the facts, 2) Plaintiff intended his conduct to be acted upon or that the conduct was such
that Defendant had the right to believe it was so intended, 3) Defendant was ignorant of
the true facts, and 4) Defendant relied on Plaintiff’s conduct to his detriment. See Mann
v. Levin, 2004 VT 100, 177 Vt. 261, ¶ 27.

        At this stage of the proceedings, Defendant cannot satisfy all of these elements.
Taking the facts in the light most favorable to the Plaintiff, Defendant had ceased paying
rent by July 2009. This was well before Plaintiff stopped trying to collect rent in
December 2009. Additionally, Plaintiff informed Defendant that he should be paying rent
into escrow. On these facts, Defendant cannot show detrimental reliance on any conduct
by Plaintiff. Although Defendant disputes these facts, a motion for summary judgment is
not the forum to resolve disputed facts. At this point, Defendant is not entitled to
judgment on the estoppel claim.

         Defendant is also not entitled to judgment on the laches claim. Laches is “the
failure to assert a right for an unreasonable and unexplained period of time when the
delay has been prejudicial to the adverse party, rendering it inequitable to enforce the
right.” Ransom v. Bebernitz, 172 Vt. 423, 433 (2001). In the light most favorable to the
Plaintiff, he initiated this suit soon after he realized that he was still the record owner of



                                               2
the property. Laches is an equitable doctrine, and the equities are not clear cut in this
case. Although Plaintiff did not bring his suit for over a year, Defendant also lived rent
free in the premises during this time. On this record, Plaintiff’s suit should not be
dismissed under the doctrine of laches.




                                         ORDER

       Defendant’s Motion for Summary Judgment is denied.

       Dated at Rutland, Vermont this 12th day of October, 2011.



                                                              ________________________
                                                                Hon. Mary Miles Teachout
                                                                          Superior Judge




                                             3